      21-30107-hcm Doc#15 Filed 03/11/21 Entered 03/11/21 23:11:13 Main Document Pg 1 of 2
                                                                                                                                    3/11/21 10:23PM




                                                               United States Bankruptcy Court
                                                                     Western District of Texas
 In re      PDG Prestige, Inc.                                                                    Case No.     21-30107
                                                                                 Debtor(s)        Chapter      11


                                                                          AMENDED
                                               VERIFICATION OF CREDITOR MATRIX


I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       March 11, 2021                                           /s/ Michael Dixson
                                                                      Michael Dixson/President
                                                                      Signer/Title




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
                                                                                                                       1931158.PDF
21-30107-hcm Doc#15 Filed 03/11/21 Entered 03/11/21 23:11:13 Main Document Pg 2 of 2



x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                        CityBank
                        c/o Brad O'Dell
                        Mullin Hoard Brown
                        1500 Broadway St #700
                        Lubbock, TX 79401


                        Dennis Crimmins et al.
                        c/o Casey S. Stevenson
                        Scott Hulse
                        201 East Main Drive #1100
                        El Paso, TX 79901


                        Gallardo
                        2701 W Picacho Ave, Ste 6
                        Las Cruces, NM 88007


                        HD Lending LLC
                        c/o Clyde Pine, Esq
                        Mounce, Green, Myers, Safi, Paxson & Gal
                        P.O. Drawer 1977
                        El Paso, TX 79950-1977


                        Internal Revenue Service
                        Special Procedures Staff - Insolvency
                        P. O. Box 7346
                        Philadelphia, PA 19101-7346


                        New Mexico Real Estate Advisors Inc d/b/
                        5051 Journal Center Boulevard NE
                        Suite 200
                        Albuquerque, NM 87109


                        PDG Inc.
                        780 N. Resler Drive Suite B
                        El Paso, TX 79912


                        Springer Management
                        c/o Tom Springer
                        500 S. Telshor Blvd.
                        Las Cruces, TX 88011




                                                                        1931158.PDF
